Citation Nr: 0825825	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back pain with herniated nucleus pulposa L5-S1.  

2. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence of record demonstrates that the 
veteran's service-connected chronic low back pain with 
herniated nucleus pulposa L5-S1 is manifested by some 
complaints of pain and some limited motion, but there is no 
demonstration of the thoracolumbar spine or the entire spine.  

3.  The competent evidence of record demonstrates that the 
veteran's PTSD is characterized by no more than slight social 
and occupational impairment that causes occasional decrease 
in overall functioning due to nightmares, sleep impairment, 
depression, and some memory impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chronic low back pain with herniated nucleus pulposa L5-
S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The RO sent a letter to the veteran in May 2005 regarding the 
VCAA notice requirements for increased rating claims.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claims for increased evaluations would be 
evidence showing that his disabilities are worse than the 
current evaluations contemplate.  It also informed him that 
on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  

While the Board acknowledges the May 2005 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non- prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased ratings, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim. It is therefore inherent in 
the claim that the veteran had actual knowledge of the rating 
element of his claim.  Moreover, regarding effective dates, 
it is observed that the claims are being denied.  Therefore, 
any such effective date questions are moot.  The veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, and VA and private treatment records.  The 
veteran was also provided VA examinations in connection with 
his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

A.  Chronic Low Back Pain with Herniated Nucleus Pulposa L5-
S1

By way of procedural background, service connection for 
chronic low back pain with herniated nucleus pulposa L5-S1 
was granted in a May 1993 rating decision, and assigned a 20 
percent evaluation under Diagnostic Code 5293 (intervertebral 
disc syndrome), effective June 1992.  The veteran's 
evaluation was increased to 40 percent disabling, effective 
September 2002, under Diagnostic Code 5293 in a December 2003 
rating decision.  In March 2005, the veteran filed an 
informal claim seeking an increased rating for his service-
connected back disability.  In the September 2005 rating 
decision, the RO continued the 40 percent evaluation under 
the current Diagnostic Code 5243 for intervertebral disc 
syndrome.  The veteran appealed that determination, asserting 
that his service-connected back disability is worse than the 
current evaluation contemplates.  

VA outpatient treatment records beginning in February 2005 
reflect complaints of chronic low back pain.  The veteran 
reported that his low back pain began gradually over the 
course of the years and is felt in the lumbar area with 
occasional radiation into the buttocks with no radiation into 
the legs.  The veteran denied any associated paresthesia, 
weakness, constitutional symptoms, bowel or bladder 
incontinence, pain waking from sleep, history of cancer, 
pancreatitis, or peptic ulcer.  It was noted that the veteran 
described the pain as so bad that it prevents him from going 
to work.  He has a transcutaneous electrical nerve 
stimulation (TENS) unit which helps, but admitted to not 
using if often because of the time it takes to get out of the 
unit.  He indicted that his walking tolerance is from one to 
half mile by back pain, and the pain does not worsen when 
walking.  The veteran stated that his pain at its worse is 10 
out of 10 in terms of severity.  

Physical examination of the veteran in February 2005 revealed 
full range of motion in the back in all planes, with no 
spinous point tenderness to palpation.  Straight leg raise 
was negative bilaterally.  Strength was reported as being 5/5 
bilaterally at hip flexors, knee extensors, dorsiflexors, and 
extensor hallucis longus.  Light touch was intact form L2 to 
S2, and gait was normal.  The veteran indentified tender 
points in the distribution of multifidus around the sacrum 
which were tender to palpation.  

In June 2005, the veteran underwent a VA examination for his 
service-connected back disability.  The veteran reported back 
pain that had been intermittent in the past but was currently 
constant.  The pain radiates down the back of his leg, either 
to the right or the left calf, and increases with coughing or 
sneezing.  The veteran informed the examiner that the pain 
varies between a 6 and 9 plus on a scale of 10 in terms of 
severity.  He stated that he sleeps on the first floor of his 
house because of the back pain, and it is difficult to sleep 
and walk due to the extreme pain.  The veteran explained that 
he could walk approximately one mile, has flare-ups 
approximately every month, and works as an auto mechanic for 
the United States Post Office.  He informed the examiner that 
he missed approximately one month of work every year, but has 
no incapacitating episodes.  He reported that when the pain 
increases, he relaxes, takes Ibuprofen, and applies heat to 
his back.  The examiner noted that a recent Magnetic 
Resonance Image (MRI) revealed significant disc disease at 
L4-5 with no neuroforaminal narrowing.  

Examination of the back revealed no tenderness over his back 
or sciatic notches.  He demonstrated 30 degrees of flexion, 0 
degrees of extension, 5 degrees of right and left flexion, 
and 15 degrees of right and left rotation.  Straight leg 
raising was normal to 80 degrees and Lasegue signs were 
negative.  DeLuca signs were the following:  excursion 2, 
speed 2, strength 3, coordination 2-3, and endurance 3.  The 
examiner noted that there was no increased limitation due to 
repeated activity due to pain, fatigue, weakness, or lack of 
endurance.  Range of motion was not further comprised, and 
the gait was deemed unremarkable.  X-rays revealed moderate 
disc space narrowing at L5-S1 with no signal abnormalities 
within the vertebral bodies.  The conus was normal in 
position at T12-L1.  At T12-L1, L1-2, L2-3, and L3-4, there 
was no significant disease.  There was a minimal broad-based 
bulge, but no neural foraminal or central canal stenosis at 
L4-5.  A broad-based bulge causing mild to moderate bilateral 
neural foraminal stenosis with no central canal stenosis was 
noted at L5-S1.  The examiner diagnosed the veteran with low 
back pain due to degenerative disc disease at L5-S1, 
significant, and asymptomatic degenerative disc disease at 
L4-5.  

In October 2005, the veteran returned to the VA outpatient 
facility for complaints of persistent low back pain.  It was 
noted that the veteran had been taking days off from his work 
due to his back pain.  The veteran denied any associated 
urinary problem, incontinence, and problems such as weakness 
or numbness in his hands.  There was some mild numbness in 
his lateral left thigh and pain in the neck area radiating 
down to the side of his shoulder.  Examination of the veteran 
noted normal straight leg raising test, reflexes symmetrical, 
and sensation was grossly intact.  The veteran was able to 
stand on his heels and toes with difficulty due to pain.  

The Board notes that throughout the rating period on appeal, 
the controlling diagnostic criteria are found under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  Also, Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a higher evaluation for the veteran's service-connected back 
disability.  As noted above, a disability evaluation grater 
than 40 percent requires unfavorable anklyosis of the entire 
thoracolumbar spine or the entire spine.  However, range of 
motion testing of the lumbar spine in February 2005 revealed 
full range of motion in all planes, and during the June 2005 
VA examination flexion was to 30 degrees, extension to 0 
degrees, right lateral flexion to 5 degrees, left lateral 
flexion to 5 degrees, and bilateral rotation to 15 degrees.  
Thus, the veteran's lumbar spine demonstrated flexion, as 
well motion in every direction, thereby showing that there is 
no anklyosis.  Moreover, there is no showing of additional 
limitation of function due to factors such as pain and 
weakness from which to conclude that the veteran's disability 
picture is comparable to that of ankylosis.  Indeed, although 
the veteran has complained of pain and significant limitation 
of motion and functional impairment due to acute flare-ups, 
the June 2005 VA examiner found no additional functional 
limitation due to pain, weakness, or lack of endurance.

Based on the foregoing, a higher evaluation is not warranted 
for the veteran's service-connected back disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

As noted, the veteran is currently assigned a 40 percent 
evaluation under Diagnostic Code 5243, which provides the 
rating criteria for intervertebral disc syndrome.  However, 
there is no evidence of record demonstrating incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In fact, the veteran denied having 
incapacitating episodes during the June 2005 VA examination.  
Thus, Diagnostic Code 5243 does not assist the veteran in 
obtaining a higher evaluation.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, the medical evidence of record does not show 
associated objective neurologic abnormalities of bowel and 
bladder impairment such as to warrant assignment of a 
separate neurological disability rating.  

The Board has also considered whether the veteran's service-
connected back disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).  The governing 
criterion for the award of an extra-schedular rating is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In this context, the Board 
notes the veteran has indicated that although he works full 
time for the post office, he usually misses work on an 
average of ten to twelve weeks a year.  In submitting this 
evidence, the veteran is effectively asserting that his 
service-connected back disability presents an exceptional or 
unusual disability picture as it causes marked interference 
with employment.  However, the Board concludes that the 
schedular rating criteria are adequate for evaluating this 
case, and the 40 percent rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), 
wherein the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings" have 
been considered.  Nonetheless, the Board finds that "staged 
ratings" are not appropriate in this case.  During the 
rating period on appeal, the veteran's disability has 
appropriately been rated as 40 percent disabling.  

The Board concludes that the preponderance of the evidence is 
against a finding that the service-connected chronic low back 
pain with herniated nucleus pulposa L5-S1 warrants any more 
than a 40 percent evaluation, and the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

B.  Post-Traumatic Stress Disorder (PTSD)

The veteran contends that his PTSD is worse than the current 
evaluation contemplates.  In May 2004, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective September 2003.  Thereafter, as previously noted, 
the RO increased the veteran's evaluation to 30 percent 
disabling, effective March 2005.  The veteran appealed that 
determination.  

In a January 2003 VA clinical record, the veteran reported 
symptoms of depression, anhedonia, and reduced energy level.  
He denied suicidal ideation.  At that time, the veteran 
reported that he had experienced work stresses that had just 
been reduced.  He also had been experiencing problems with 
his wife and stepson.  Objectively, he was logical and 
relevant, and had no thought disorder.  His mood was 
depressed.  His affect was depressed but appropriate.  
Insight, judgment and orientation were all intact.  

In March 2004, the veteran underwent a VA examination for his 
PTSD.  Regarding his occupational history, the veteran stated 
that after discharge from active service, he owned and 
operated an auto mechanic shop.  Since 1996, he has been 
employed by the post office as an auto mechanic.  

Regarding social history, the veteran indicated that has been 
married three times.  The first marriage resulted in a 
divorce after receiving a "Dear John" letter, and the 
second marriage ended in divorce because his wife was having 
extramarital affairs while he was stationed at Fort Ord.  He 
was married for the third time in 1991, and indicated that he 
has marital conflict with his wife over his stepson's 
delinquent behavior, which eventually resulted in him moving 
out of the home in 2003.  The veteran stated that he and his 
wife have intimacy problems, and he has one son, one 
daughter, and a stepson.  The veteran reported having two 
friends and socializes with them by going fishing, usually 
twice a month.  

Regarding recreational interests, he informed the examiner 
that he likes hunting and recently started target practicing.  
He denied substance abuse, a history of assertiveness, and 
suicidal attempt.  The veteran indicated that he has 
intrusive thoughts on average once a week, jumpiness with 
palpitations, and exhibits hypervigilance.  He reported no 
avoidance, nightmares, flashbacks, or panic attacks.  

Upon mental status examination of the veteran, the examiner 
noted that the veteran was cooperative, with good eye contact 
and hygiene.  He was verbal, logical, and relevant.  The 
veteran's mood and affect were normal, pleasant, euthymic, 
and appropriate, and he appeared to not be in acute distress.  
His insight into his problem, judgment, orientation, and 
memory were intact, and he exhibited no thought disorder.  He 
denied suicidal or homicidal ideation or intent, and the 
examiner stated that the veteran was not a danger to himself 
or others.  The veteran denied the presence of 
hallucinations, delusions, suicidal ideation, and homicidal 
ideation.  He reported no problems in maintaining personal 
hygiene or with his memory or orientation.  The veteran 
admitted to having occasional mild situational depression and 
irritability, but does not get violent and did not have 
anhedonia.  He denied impulse control problem, but did report 
trouble falling asleep and waking up once or twice nightly.  
He was noted as being capable of handling his own finances, 
and the examiner diagnosed the veteran with a mild case of 
PTSD.  He was assigned a Global Assessment of Functioning 
(GAF) score of 76, noting slight impairment in intimate 
relationship with wife.  

Clinical records dated in March 2005 and April 2005 reflect 
significant family relationship issues, as well as an episode 
of workplace conflict.  

In an April 2005 private treatment record, L.W. M., Ph.D., 
stated that the veteran suffers from chronic tension and 
stress related to combat experiences with increased 
irritability, weight loss, insomnia with nightmares, 
occasional flashbacks, frequent intrusive thoughts, 
exaggerated startle response, hypervigilance, emotional 
reactivity when expose to death and dying, distrust of 
others, and survivor's guilt.  She assigned the veteran a GAF 
score of 36.  

In June 2005, the veteran was afforded a second VA 
examination for his PTSD.  He informed the examiner that he 
continued to work as an auto mechanic for the post office; 
however, his PTSD symptoms effect his job because he is 
easily startled, irritable, hypervigilant, and gets 
distracted at work at least twice a week.  He reported that 
he gets along fairly well with his coworkers, and his 
marriage had improved since he started counseling.  The 
veteran reported intrusive thoughts of soldiers dying in 
Panama, nightmares four or five times a week, and daily 
flashbacks.  He indicated that he is startled by loud noises, 
and avoids crowds and loud noises when possible.  The veteran 
stated that he has feelings of detachment, difficulty with 
sleep, irritability, and difficulty concentrating.  He denied 
a history of assaultive or suicidal attempt, as well as 
hallucinations, delusions, and homicidal ideation or intent.  
However, the veteran reported problems with his short-term 
memory, reduced concentration, intermittent moderate anxiety, 
road rage, and sleep impairment.  

Mental status examination revealed no problems with 
communication or thought process.  He was noted as being 
cooperative with good eye contact and hygiene.  The examiner 
reported that the veteran was verbal, logical, and relevant.  
The veteran's mood was described as moderately depressed, and 
his affect was mildly to moderately depressed.  He denied 
suicidal and homicidal ideation or intent, and the examiner 
considered him not a danger to himself or others.  He did not 
exhibit delusions or hallucination and his insight into 
problems, judgment, orientation, and memory were grossly 
intact.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 55.  The examiner opined that the 
veteran has a moderate case of PTSD due to his military 
combat experiences, and the veteran's PTSD symptomatology has 
become exacerbated since the last VA examination.  

The Board notes that Dr. L.M. submitted two follow-up letters 
regarding the veteran's PTSD treatment at the local Vet 
Center.  In a July 2005 statement, Dr. L.M. opined that the 
veteran is incapable of maintaining substantial gainful 
employment because of his PTSD.  She explained that his 
chronic and severe symptoms of PTSD have resulted in grossly 
inappropriate behavior, gross impairment in thought process, 
inability to refrain from emotional reactivity when 
triggered, and significant problems with anger and 
irritability.  Dr. L.M. diagnosed the veteran with severe and 
chronic PTSD.  

In March 2006, Dr. L.M. noted that the veteran continues to 
have significant difficulties with anger, managing his anger, 
and irritability through shutting down and behaving in a 
helpless manner.  She explained that ongoing post-traumatic 
reactions persist and include panic attacks, nightmares every 
other day, problems with short-term memory, intrusive 
thoughts of combat, social avoidance, and complete social 
isolation.  She assigned the veteran a GAF score of 42.  

In clinical records dated in June and September of 2006, the 
veteran reported that he felt much better from a psychiatric 
standpoint, and noted that his irritability, sleep, and 
appetite have improved dramatically.  The veteran also noted 
improvement in PTSD related symptoms including flashbacks and 
nightmares, and denied current substance, hallucinations, 
delusions, and suicidal or homicidal thoughts.  The staff 
psychiatrist described the veteran as well-groomed and 
cooperative with normal psychomotor level and speech.  His 
described mood was "better these days," and his affect was 
full, reactive, and appropriate.  The veteran was diagnosed 
with recurrent major depressive disorder and PTSD.  He was 
assigned a GAF score of 71.  

PTSD is evaluated under a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran is currently rated 30 percent disabled under the 
general rating formula for mental disorders.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted when the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  GAF scores of 31 to 40 
reflect some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
of 41 to 50 is indicative of serious impairment in social, 
occupational, or school functioning, but a higher score of 51 
to 60 is indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty in 
social or occupational functioning (i.e., few friends, 
conflicts with peers).  GAF scores ranging from 61 through 70 
reflect some mild symptoms (depressed mood, mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  GAF 
scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

In this case, the veteran's PTSD does not more nearly 
approximate the criteria for a 50 percent rating.  Few, if 
any, of the criteria for a 50 percent rating have been met.  
Although his symptoms of depression, anxiety, and sleep 
difficulties are well documented, they are appropriately 
contemplated by the current 30 percent rating in effect.  The 
evidence does not otherwise show disturbance of affect or 
mood, speech suggestive of disorders of thought or 
perception, difficulty understanding commands, or significant 
impairment of memory, judgment, or abstract thinking.  No 
examiner has reported impairment of thought process, or have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect in general has been 
appropriate to mood, and he has required no inpatient 
psychiatric treatment.  

The Board notes that there is some evidence of decrease in 
motivation, reports of difficulty in establishing and 
maintaining effective work and social relationships, as well 
as an opinion suggesting that the veteran is incapable of 
maintaining substantial gainful employment.  But, even by the 
veteran's own admission, these difficulties are not nearly as 
severe as suggested.  As noted earlier, although the veteran 
was previously married twice, he is currently married to his 
third wife, and noted during the June 2005 VA examination 
that his marriage had improved since he began counseling.  
Furthermore, he has the ability to establish and maintain 
effective relationships as is demonstrated by his 
relationship with his wife, his employment with the post 
office, and his admission of getting along fairly well with 
his coworkers.  Moreover, he admitted during the March 2004 
VA examination that he socializes with two friends at least 
twice a month.  Therefore, his maintenance of relationships 
under these circumstances is found to be inconsistent with 
the criteria associated with the next-higher 50 percent 
disability rating under Diagnostic Code 9411.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by some difficulty in 
social and occupational functioning.  This finding is 
supported by the most recently assigned GAF score of 71 as 
shown in the June and September 2006 VA outpatient treatment 
records and a GAF score of 76 as reflected in the March 2004 
VA examination report.  The Board is also cognizant of the 
veteran's assigned GAF scores of 36, 55, and 42 over the 
course of the appeal.  Nonetheless, although the GAF scores 
suggest a greater level of impairment than is contemplated by 
the current 30 percent rating, the Board finds that the 
preponderance of the evidence, including the clinical 
findings associated with the reported GAF scores, show the 
veteran's PTSD symptoms more nearly approximate no more than 
slight impairment in social, occupation, or school 
functioning.  The Board also points out that the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is a factor for consideration.  It 
is not determinative of the percentage VA disability rating 
to be assigned.  The VA disability percentage rating is based 
on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95.

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's disability has appropriately been rated 
as 30 percent disabling.  

In summary, and for the reasons and bases set forth above, 
the Board finds that since service connection has been in 
effect, the veteran is not entitled to an evaluation in 
excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic low back pain with herniated nucleus pulposa L5-S1 is 
denied.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


